DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2022, 5/3/2022 and 7/21/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 9-14, 8, 8, 9-14, 8, 8, 9 and 10 respectively of U.S. Patent No. 11,233,952 B2 Charlton et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present invention are taught by the claims of U.S. Patent No. 11,233,952 B2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,114,532 B2 Krishnaswamy et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 9.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 10.
4:	As for Claim 3, Claim 3 is rejected for reasons discussed related to Claim 11.
5:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 12.
6:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 13.
7:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 14.
8:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 15.
9:	As for Claim 9, Krishnaswamy et al depicts in Figure 6 and teaches on Column 18, Lines 10-40 a device comprising: one or more processors (600); and a processor-readable storage device (604) coupled to the one or more processors (600), the processor- readable storage device (604) storing processor executable instructions that, when executed by the one or more processors (600), cause the one or more processors (600) to perform operations comprising: determining a modifier context (facial or sky modification) based at least in part on one or more characteristics of an object of interest (sky or face) in an image; identifying a set of image modifiers (editing options) based on the modifier context (sky or face), each image modifier (editing options) of the set of image modifiers comprising a modifier icon (icons are displayed); and causing presentation, within a user interface, of the modifier icons in an order based on the modifier context (Column 16, Lines 24-67 and Column 17, Lines 1-45).
10:	As for Claim 10, Krishnaswamy et al teaches on Column 11, Lines 23-36 further comprising: ranking a first portion of the identified set of image modifiers based on a primary ordering characteristic (user intent).
11:	As for Claim 11, Krishnaswamy et al teaches on Column 11, Lines 23-36 further comprising: ranking a second portion of the identified set of image modifiers based on a second determined order (most often used).
12:	As for Claim 12, Krishnaswamy et al teaches on Column 11, Lines 23-36 wherein the second determined order is based on a popularity-based (most often used) algorithm.
13:	As for Claim 13, Krishnaswamy et al teaches in the abstract wherein the modifier icons are selectable user interface elements (icons).
14:	As for Claim 14, Krishnaswamy et al teaches on Column 1, Lines 42-52 wherein the object of interest is identified automatically without input from a user.
15:	As for Claim 15, Krishnaswamy et al teaches on Column 16, Lines 24-67 and Column 7, Lines 1-44 the operations further comprising: receiving a second selection of a modifier icon (multiple menu items can be selected) presented within the user interface; determining a modifier category associated with each image modifier represented by the modifier icon (Sky or face modification); determining an object category associated with an object of interest (sky or face) used at least in part to determine the modifier context; determining the modifier category (sky or face editing options) corresponds to the object category; and applying the modifier associated with the modifier icon indicated by the second selection.
16:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 9.
17:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 10.
18:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 11.
19:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 14, 2022